PER Cueiam.
The jury, under .application of well-settled principles of law, resolved the first two issues of fact in plaintiff’s favor, and the third issue oif fact against her. A careful examination of the assignments of error in respect to the admission of evidence and in respect to the charge, particularly as to the third issue, discloses no new questions or feature requiring extended discussion. Prejudicial error hats not been made to appear. The verdict and judgment will be upheld.
No error.